Exhibit 10.5

The Hanover Insurance Group, Inc.

2016-2017 Compensation of Non-Employee Directors

— For the annual service period beginning on May 24, 2016, the date of the 2016
Annual Meeting of Shareholders—

 

﻿

 

 

﻿

 

 

Standard Fees

  

Description

Annual Director Retainer

  

 

- Stock Component

  

-$125,000 valuation

﻿

  

-Granted on May 24, 2016. Issued pursuant to Company’s 2014 Long-Term Incentive
Plan (the “2014 Plan”)

- Cash Component

  

-$85,000

﻿

  

-Payable on or after May 24, 2016

﻿

 

﻿

 

Committee Chairperson Annual Retainer (payable in addition to Committee Annual
Retainer)

  

-$10,000 for the chairperson of the Nominating and Corporate Governance
Committee, payable on or after May 24, 2016

﻿

  

-$14,000 for the chairperson of the Compensation Committee, payable on or after
May 24, 2016

﻿

  

-$24,000 for the chairperson of the Audit Committee, payable on or after May 24,
2016

﻿

 

Chairman of the Board Retainer

  

-$125,000

-Payable on or after May 24, 2016

 

Committee Annual Retainer

  

-$5,000 for each member of the Nominating and Corporate Governance Committee,
payable on or after May 24, 2016

﻿

  

-$7,000 for each member of the Compensation Committee, payable on or after May
24, 2016

﻿

  

-$12,000 for each member of the Audit Committee, payable on or after May 24,
2016

﻿

 

 

Other

 

 

Special Chief Executive Officer Search Committee Fee

 

-$10,000 for each Committee Member, payable on or after May 24, 2016

 

-$20,000 for the Committee Chair, payable on or after May 24, 2016

 

﻿

 

 



--------------------------------------------------------------------------------

 

Deferred Compensation Plan

 

-Directors may defer receipt of their cash and stock compensation (including any
cash compensation that is converted to into stock under the Conversion Program).
Deferred cash amounts are accrued in a memorandum account that is credited with
interest derived from the so-called General Agreement on Tariffs and Trade
(GATT) Rate (3.03% in 2016). All deferrals are pursuant to The Hanover Insurance
Group, Inc. Non-Employee Director Deferral Plan.

﻿

 

 

Conversion Program

 

-At the election of each director, cash retainers may be converted into Common
Stock of the Company with such stock issued pursuant to the 2014 Plan

﻿

 

 

Reimbursable Expenses

 

-Travel and related expenses incurred in connection with service on the Board of
Directors and its Committees.  The Company also reimburses Mr. Angelini’s
employer, Bowditch & Dewey, for estimated expenses for administrative support
related to his duties as Chairman of the Board.

﻿

 

 

Matching Charitable Contributions

 

-Company will provide matching contributions to qualified charitable
organizations up to $5,000 per director per year

﻿

﻿



--------------------------------------------------------------------------------